IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-20652
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ALONZO C. RUIZ, also known as Alonso C. Ruiz,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-94-CR-88-2
                         --------------------
                             June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alonzo C. Ruiz appeals from the denial of his motion for

correction of sentence pursuant to Rule 35(a) of the Federal

Rules of Criminal Procedure.   The district court did not err in

denying the motion, which was procedurally defective.      Further,

the one-point adjustment in his base offense level sought by Ruiz

was granted by the district court at Ruiz’s sentencing hearing in

1994.    Thus, this court could not grant Ruiz the relief he seeks.

The appeal is frivolous and is DISMISSED.      See 5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.